DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response filed on 6/6/22.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-2, 4-9, 11-15, 17-20 are currently pending.
Claims 15, 17-20 are withdrawn.
Claims 1-2, 4-9, 11-14 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/536,275, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, the Specification of ‘275 fails to disclose the claimed subject matter of: receiving, from the consumer system, the master credential and a selection of a banking application or a wallet application from the at least one banking application and/or wallet application; and authenticating, with the OCWE system, the consumer system based on the master credential and the selected banking application or wallet application, wherein authenticating the consumer system comprises: authenticating the consumer system based on the master credential; identifying an individual credential corresponding to the selected banking application or wallet application in response to authenticating the consumer system based on the master credential; and authenticating the consumer system based on the identified individual credential.

Response to Arguments	
Priority
Applicant’s arguments with respect to priority have been fully considered but are not persuasive. The priority statement is maintained.
Specifically, ‘275 fails to disclose authenticating the consumer system based on the master credential; identifying an individual credential corresponding to the selected banking application or wallet application in response to authenticating the consumer system based on the master credential; and authenticating the consumer system based on the identified individual credential.

Claim Rejections - 35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1, 8 have been fully considered but are not persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is maintained.
Applicant contends Stingfellow fails to teach or suggest registering, with an open commerce wallet exchange (OCWE) system comprising at least one processor, a plurality of banking applications and/or wallet applications stored on a consumer system operated by a consumer by associating each application of the plurality of banking applications and/or wallet applications with at least one individual credential in at least one database, the at least one individual credential corresponding to the consumer and an individual banking application and/or wallet application of the plurality of banking applications and/or wallet applications. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, Mardikar, not Stringfellow, is relied upon to teach registering a plurality of banking applications and/or wallet applications.
Applicant contends Mardikar fails to teach or suggest registering, with an open commerce wallet exchange (OCWE) system comprising at least one processor, a plurality of banking applications and/or wallet applications stored on a consumer system operated by a consumer by associating each application of the plurality of banking applications and/or wallet applications with at least one individual credential in at least one database, the at least one individual credential corresponding to the consumer and an individual banking application and/or wallet application of the plurality of banking applications and/or wallet applications. The Examiner respectfully disagrees. Applicant appears to be interpreting the limitation as a “one-to-many” concept in which one customer credential is associated with a plurality of banking applications. Applicant’s Remarks, p11. However, under broadest reasonable interpretation the limitation can be interpreted as each application being associated with their own individual credential. The limitation merely states that each application is associated with an individual credential: the claim does not mention anything about a “one-to-many” concept. Furthermore, the claims have been amended so it does not include the “one-to-many” concept.
	

	


Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-9, 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claims 1, 8, the limitation “associating, with the OCWE system, a master credential with the plurality of banking applications and/or wallet applications such that the OCWE system proxies different authentication requirements including different individual credentials of each application of the plurality of banking applications and/or wallet applications through use of the master credential" fails to comply with the written description requirement. Specifically, the Specification does not sufficiently disclose the computer/algorithm required to perform the claimed function of using the master credential to proxy different authentication requirements including different individual credentials of each application of the plurality of banking applications and/or wallet applications. The Specification merely repeats the claimed limitation in verbatim without explaining how the master credential is used to proxy different authentication requirements including different individual credentials of each application ([0028], [0042]). See MPEP 2161.01(I): (“When examining computer implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.… If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.”).
By virtue of their dependence, the dependent claims are similarly rejected.

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9, 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 8, the limitation “associating, with the OCWE system, a master credential with the plurality of banking applications and/or wallet applications such that the OCWE system proxies different authentication requirements including different individual credentials of each application of the plurality of banking applications and/or wallet applications through use of the master credential” renders the scope of the claim indefinite. It is unclear how a master credential, such as a static password or key, is able to proxy different authentication requirements including different individual credentials. For purposes of examination, the limitation will be interpreted as a single master credential being associated with the plurality of banking/wallet applications and different individual credentials, i.e. different authentication requirements, being associated with each banking/wallet application.
By virtue of their dependence, the dependent claims are similarly rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 6-9, 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2012/0030066 to Stringfellow in view of United States Patent Application Publication No. 2009/0307139 to Mardikar.
As per claims 1, 8, Stringfellow teaches:
registering, with an open commerce wallet exchange (OCWE) system comprising at least one processor, a plurality of banking payment instruments and/or wallet payment instruments, wherein each banking payment instrument and/or wallet payment instrument is associated with at least one individual credential; ([0050] – [0052], [0061]; The list of payment instruments are registered with the trusted intermediary system 10. Each payment instrument and it’s issuing bank has its own individual credential.)
associating, with the OCWE system, a master credential with the plurality of banking payment instruments and/or wallet payment instruments; ([0057] – [0062]; A username/password is associated with access to the list of payment instruments.)
receiving, with the OCWE system, a request from the merchant system to invoke the OCWE system to receive personal data corresponding to the consumer, the request communicated from the merchant system in response to the merchant system receiving a purchase request comprising an indication that the consumer operating the consumer system desires to utilize the OCWE system to complete a transaction corresponding to the purchase request, the purchase request configured to cause the merchant system to invoke the OCWE system; ([0046] – [0047]; The user initiates checkout using the online merchant system, which then transmits a payment authorization request message to the trusted intermediary system 10)
in response to receiving a request to invoke the OCWE system from the merchant system, determining, by the OCWE system, at least of banking payment instrument and/or wallet payment instrument registered with the OCWE system; ([0046] - [0047]; The list of payment instruments are retrieved.)
communicating, with the OCWE system to the consumer system, a request for personal data; receiving, from the consumer system, the master credential and a selection of a banking payment instrument or a wallet payment instrument from the at least one banking payment instrument and/or wallet payment instrument; and authenticating, with the OCWE system, the consumer system based on the master credential and the selected banking payment instrument or wallet payment instrument. ([0046] – [0047]; The trusted intermediary system 10 transmits a login URL to the user. The user is then authenticated according to the login credentials and the selected payment method.)
Stringfellow does not explicitly teach, but Mardikar teaches:
registering, with an open commerce wallet exchange (OCWE) system comprising at least one processor, a plurality of banking applications and/or wallet applications stored on a consumer system operated by a consumer by associating each application of the plurality of banking applications and/or wallet applications with at least one individual credential in at least one database, such that each application of the plurality of banking applications and/or wallet applications is associated with a different individual credential, and each different individual credential corresponds to the consumer; such that the OCWE system proxies different authentication requirements including different individual credentials of each application of the plurality of banking applications and/or wallet applications; ([0008] – [0017], [0019], “The Trusted Service Manager (TSM), in particular, brings trust and convenience to the complex, multi-player NFC ecosystem. The TSM role includes providing a single point of contact for the SPs, e.g., banks, to access their respective customer bases through the MNOs, and to secure download and lifecycle management for mobile NFC applications on behalf of the SPs.”; [0047], “When a transaction, for example a financial transaction using NFC service application 217 of an NFC enabled client device 130, is made via a payment service provider 140 such as PayPal, the service provider 140 receives signature information in the form of, for example, a X.509 certificate. X.509 is an ITU-T standard for a public key infrastructure (PKI) for single sign-on and Privilege Management Infrastructure (PMI). This X.509 signature information is typically maintained for each registered user of the service provider 140.”) 
One of ordinary skill in the art would have recognized that applying the known technique of Mardikar to the known invention of Stringfellow would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such mobile application features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to register and utilize banking/wallet applications instead of just banking/wallet payment instruments and associating each banking/wallet application with at least one individual credential results in an improved invention because applying said technique leverages the security benefits involved with protecting personal data inside mobile applications, thus improving the overall security of the invention (Mardikar, [0018]).
As per claims 2, 9, Stringfellow teaches:
causing the consumer system to communicate personal data to the merchant system in response to authenticating the consumer system; ([0046] – [0047])
As per claims 6, 13, Stringfellow teaches:
wherein the OCWE system communicates with the merchant system using an OCWE protocol; ([0084], [0086])
As per claims 7, 14, Stringfellow teaches:
wherein the consumer system comprises an OCWE module, and wherein the OCWE system communicates with the consumer system via the OCWE module; ([0084], [0086])

Claims 4-5, 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2012/0030066 to Stringfellow in view of United States Patent Application Publication No. 2009/0307139 to Mardikar, and further in view of United States Patent Application Publication No. 2008/0010204 to Rackley.
As per claims 4, 11, Stringfellow as modified does not explicitly teach, but Rackley teaches:
causing the consumer system to display a user interface comprising a list of the at least one banking application and/or wallet application; (Figure 19, [0251] – [0252], [0372])
One of ordinary skill in the art would have recognized that applying the known technique of Rackley to the known invention of Stringfellow as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such graphical user interface features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to display a user interface comprising a list of the at least one banking application and/or wallet application results in an improved invention because applying said technique allows the user to easily select a particular banking application for a given payment scenario, thus improving the overall usability of the invention.
As per claims 5, 12, Rackley teaches:
causing the consumer system to display a user interface prompting the consumer to input or select the personal data in response to the consumer selecting the selected banking application or wallet application from the list; (Figure 19, [0251] – [0252], [0372])


Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent No. 8,880,434 to Bemmel discloses a system and method is provided for authorizing a payment for a point of sale transaction by authenticating the user of a mobile device, such as a mobile phone. The present invention authenticates the consumer and verifies that he is authorized to conduct a transaction at the point of sale by means of the consumer's mobile device. In particular, the disclosures herein teach, in part, a method for enrolling the consumer in such a mobile payment system, wherein the method comprises receiving registration information (including, for example, a mobile phone number) from the consumer through an online connection such as a website, generating an electronic wallet for the consumer containing the registration information, establishing a voice connection with the consumer's mobile device (i.e., associated with the mobile phone number), capturing a voice sample from the consumer; and storing the voice sample in association with the mobile phone number for biometric authentication purposes.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799. The examiner can normally be reached 9:00a - 5:30p PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY HUANG/Primary Examiner, Art Unit 3619